Title: To Thomas Jefferson from William Branch Giles, 7 December 1794
From: Giles, William Branch
To: Jefferson, Thomas



Dear Sir
Philadelphia December 7th 1794

I received your very friendly and polite letter three days ago, but had not an opportunity till yesterday of makeing the inquiry, you request respecting your demand upon the late Mr. Banister’s estate. On yesterday I called on Mr. Shippen for that purpose, but was informed that he was too much indisposed to be seen on business. I intimated the thing however to Mrs. Shippen, who informed me that she had often heard from Mr. Dunbar and always conceived, that the demand had been satisfyed by him in his life time to Mr. Robert Pleasants, a gentleman who called himself your agent; that Mr. Dunbar’s papers would probably furnish the evidence of the payment. But if the debt still remained unpaid Mr. Shippen was the proper person to receive the application for payment.
The papers respecting this business I have left in Virginia, and cannot charge my memory with certainty, whether the promisory note be amongst them or not. I am rather inclined to think it is.
I have to acknowledge the recipt of your Bill of exchange for £37.10, which is perfectly satisfactory to me, nor was any apology necessary for not includeing interest in the draft. I could never think of receiving interest from you in return for your goodness in rendering me a service.
Letters have been received here from our Friend Monroe, who seems to be in the most perfect confidence with the French nation, and who speaks of his situation as extremely eligible. Embarrassments of a delicate nature attended his first arrival at Paris, and I conceive the measures taken to relieve himself from them extremely judicious and decisive.
Great changes are about takeing place in the Cabinet here. Mr. Hamilton and Mr. Knox will go out of office at the end of January next, and possibly Mr. Cox and Mr. Wolcott. This latter circumstance will probably depend upon the manner of filling up the two first vacancies.
A greater degree of harmony is likely to characterise our legislative proceedings this session than formerly. The plan of denunciation produced considerable sensations at the opening of the session but they have in some measure subsided. It seems to be a source of general regret that the President should have been instrumental in these excitements.
Under the disguise of applause to our military agents, a way has been opened to a handsome exit for Mr. Hamilton, but it may yet be found hazardous to tread it. The maxim has been, that praise is the soldiers appropriate reward; but it will probably be appropriated to the heads of departments in the course of a month or two.
The news from Europe present the most pleasing continuation of French successes, and the increasing consternation of the combined Despots.
Two Newspapers will accompany this letter although I think you forbad me to forward any, the last time I had the pleasure of seeing you. If they should not amuse you perhaps they may some of your Neighbors.
Be pleased to accept my best wishes for your personal welfare and happiness and Believe me to be your sincere Friend &c

Wm B. Giles

